ROBERT P. SMITH, Jr., Judge.
We affirm this compensation order. As Judge Shaw’s dissenting opinion indicates, the principal issue is whether this claimant’s permanent disability should be rated at 20 percent of the hand, as ordered by the deputy commissioner, or at 30 percent of the middle or long finger. Substantial competent evidence, in the live testimony of the claimant before the deputy and in the deposition testimony of the attending surgeon, supports the deputy’s finding. It is true, as Judge Shaw points out, that the deputy’s order erroneously recites that surgery was performed not only on claimant’s middle finger but also on the fourth finger on the same hand. This obvious misstatement of claimant’s medical history was traceable to a transcribing error in the surgeon’s notes and to his momentary confusion in the deposition which counsel submitted to the deputy for his decision. Considering how readily counsel may have avoided or corrected what appears to be an inconsequential error in the historical recitals of the deputy’s order, and in light of the substantial evidence supporting the deputy’s ultimate finding, the order is
AFFIRMED.
BOOTH, J., concurs.
SHAW, J., dissents with opinion.